        Case 3:18-cv-01865-RS Document 98 Filed 12/01/18 Page 1 of 2



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   CARLOTTA P. WELLS
     Assistant Director
 3   MARTIN M. TOMLINSON
     Trial Attorney
 4   United States Department of Justice
     Civil Division, Federal Programs Branch
 5   P.O. Box 883
     Washington, DC 20044
 6   Phone: (202) 353-4556
     martin.m.tomlinson@usdoj.gov
 7
     Attorneys for Defendants
 8

 9                                UNITED STATES DISTRICT COURT

10             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

11

12    STATE OF CALIFORNIA, et al.,                     Civil Action No. 3:18-cv-01865-RS

13           Plaintiffs,
                                                       NOTICE OF APPEARANCE
14    v.

15    WILBUR L. ROSS, JR., in his official
      capacity as United States Secretary of
16    Commerce, et al.,

17           Defendants.

18

19          NOTICE IS HEREBY GIVEN that Martin M. Tomlinson, Civil Division, United States
20   Department of Justice, enters his appearance in this case on behalf of the defendants.
21

22

23

24

25

26




                           NOTICE OF APPEARANCE OF MARTIN M. TOMLINSON –
                                          No. 3:18-cv-01865-RS
       Case 3:18-cv-01865-RS Document 98 Filed 12/01/18 Page 2 of 2



 1
     Dated: December 1, 2018                  Respectfully submitted,
 2
                                              JOSEPH H. HUNT
 3
                                              Assistant Attorney General
 4                                            Civil Division

 5                                            CARLOTTA WELLS
                                              Assistant Director, Civil Division
 6
                                              s/Martin M. Tomlinson
 7                                            MARTIN M. TOMLINSON
                                              Trial Attorney
 8                                            United States Department of Justice
                                              Civil Division, Federal Programs Branch
 9                                            P.O. Box 883
                                              Washington, DC 20044
10                                            Phone: (202) 353-4556
                                              martin.m.tomlinson@usdoj.gov
11
                                              Attorneys for Defendants
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26


                                              2
                          NOTICE OF APPEARANCE OF STEPHEN EHRLICH –
                                       No. 3:18-cv-01865-RS
